DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 14 recites the limitation "the original gastrointestinal endoscope suction button" and “the original location” in lines 4-5. Claim 8 and 11, from which claim 14 depends from, does not mention a button nor a location for said button. Therefore, there is insufficient antecedent basis for this limitation in the claim. For examination purposes this limitation will be excluded from examination.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (CN 205411790 U) (as mapped in the translated copy).
Regarding claim 8, Xu teaches a novel irrigation and aspiration system (electric gastric device, see Abstract), comprising a pump (14) disposed on an irrigation tube for delivering irrigation fluid (pipe (10) can provide positive pressure and lavage solution (22), see pg. 3 paragraph 2), wherein the irrigation tube (10) is connected in series with a check valve (15) and then connected with a first port of a tee joint (see annotated figure below); a second port of the tee joint is connected with a suction tube of a negative pressure device through an aspiration tube (second port of tee joint is connected to a suction tube of pump (21), see annotated figure below); an electronic choke device (suction valve (20)) is disposed on the aspiration tube (disposed on suction tube); a third port of the tee joint (see annotated figure below) is connected with an irrigation and aspiration common tube (gastric tube interface (17) is a common tube for both pipe (10) and suction tube); and the irrigation and aspiration common tube (17) is connected with a terminal execution device (gastric tube interface (17) is connected to a gastric lavage device, see pg. 3 paragraph 3); both the electronic choke device (20) and the pump (21) are controlled by a host computer (the pump, valves, and suction pumps are controlled by the control panel (24), see pg. 2 paragraph 4), the electronic choke device (20) is turned off when the pump works (valve (20) closes the suctioning pump (21) when fluid pump (14) is operating to provide liquid medicine into the stomach, see pg. 3 paragraph 4); and the pump is stopped when the electronic choke device is turned on (a switch can be activated via control panel (24) to close the valve (15) of positive pressure fluid pump (14) and when the pump stops working the suctioning component is open to absorb gastric fluid from the stomach, see pg. 3 paragraph 4).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Baker et al. (US 20090281485 A1), hereinafter referred to as “Baker”.
Regarding claim 9, Xu teaches all of the limitation as discussed above in claim 8 and further teaches the electronic choke device (suction valve (20)) and wherein the pump is controlled by an automatic controller provided in the host computer (controlled by control panel (24) via control circuitry). However, Xu does not explicitly disclose wherein the electronic choke device is controlled by a first delayer provided in the host computer and when the turn-off of the electronic choke device is delayed, the pump is automatically turned on to irrigate for a certain period of time, and the irrigation time is controlled by a second delayer provided in the host computer. 
Baker teaches an aspiration irrigation device (2) for cleaning biological tissues or fluids (see Abstract); comprising an irrigation channel (36) and aspiration (46); a first delayer provided in a host computer (control (10) has the ability to provide a delay, such as an adjustable delay, see Paragraph [0228]), and is turned off in a delayed manner (control (10) can control all parts of irrigation and/or aspiration process(es), see Paragraph [0228] and [0114], which can then include delaying a shutoff) and when the turn-off of the electronic choke device is delayed, the pump is automatically turned on to irrigate for a certain period of time (the controller (10) can provide variable control of irrigation, see Paragraph [0228] and [0292]), and the irrigation time is controlled by a second delayer provided in the host computer (control (10) can delay all parts irrigation and/or aspiration process(es), see Paragraph [0228]).
Xu and Baker are analogous art because both deal with irrigation and aspiration device for cleaning of biological tissues. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the host computer of Xu and further include wherein the host computer/control provides a delay for aspiration and irrigation as taught by Baker. Baker teaches that the device is able to aspirate and irrigate simultaneously through a nozzle, with the nozzle providing an improved seal. It may be advantageous so the devices and methods provide a faster and greater ease of use for both adults and children, including infants (see Paragraph [0013]).
9.	Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 205411790 U) (as mapped in the translated copy) in view of Mallaby (US 20100094201 A1).
Regarding claim 11, Xu teaches all of the limitations as discussed above in claim 8 and Xu further teaches wherein the tee joint has a "T" shape, the second port and the third port of the tee joint are located on a straight line (second and third port of tee joint is located in a straight line) (see above). However, Modified Xu does not explicitly disclose a check valve is installed at the first port of the tee joint.
Mallaby teaches an assisted aspiration system (10) which contains lumens for both fluid irrigation and aspiration; the lumens including a pressure/vacuum valve (32) that turns the vacuum on and off synchronously with the fluid pressure (see Paragraph [0023]).
Xu, Baker, and Mallaby are analogous art because all deal with irrigation and aspiration device for cleaning of biological tissues.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the tee joint of Modified Xu and further include a check valve installed at the within the lumens of the aspiration and irrigation lumens, as taught by Mallaby. Mallaby teaches by having pressure/vacuum valve, the possibility of turning the vacuum on without activating the fluid system is eliminated (see last line of paragraph [0023]).
Regarding claim 15, Xu teaches all of the limitations as discussed above in claim 11 and further teaches wherein the terminal execution device is a gastric lavage tube (the device is a gastric lavage device, see pg. 2 paragraph 3), an electronic suction button that controls the turn-on and turn-off of the electronic choke device is installed on the host computer (a hand switch is operable to control the suction valve (20) and suction pump (14), see pg.3 paragraph 4), and an electronic irrigation button that controls the startup and stop of the pump is also installed on the host computer (the hand switch is also operable to control the fluid valve (15) and fluid pump (14), see pg.3 paragraph 4).
10.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Xu and Baker as applied to claim 9 above, and further in view of Mallaby (US 20100094201 A1).
Regarding claim 12, Xu and Baker teaches all of the limitations as discussed above in claim 9 and Xu further teaches wherein the tee joint has a "T" shape, the second port and the third port of the tee joint are located on a straight line (second and third port of tee joint is located in a straight line) (see annotated figure supra). However, Modified Xu does not explicitly disclose a check valve is installed at the first port of the tee joint.
Mallaby teaches an assisted aspiration system (10) which contains lumens for both fluid irrigation and aspiration; the lumens including a pressure/vacuum valve (32) that turns the vacuum on and off synchronously with the fluid pressure (see Paragraph [0023]).
Xu, Baker, and Mallaby are analogous art because all deal with irrigation and aspiration device for cleaning of biological tissues.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the tee joint of Modified Xu and further include a check valve installed at the within the lumens of the aspiration and irrigation lumens, as taught by Mallaby. Mallaby teaches by having pressure/vacuum valve, the possibility of turning the vacuum on without activating the fluid system is eliminated (see last line of paragraph [0023]).
12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 205411790 U) (as mapped in the translated copy) and Mallaby as applied to claim 11 above, and further in view of Frech et al. (US 20160206369 A1), hereinafter referred to as “Frech”.
Regarding claim 14, Xu as modified by Mallaby combine to teach all of the limitations as discussed above in claim 11. However, modified Xu does not explicitly teach wherein the terminal execution device is a gastrointestinal endoscope, and the suction port of the gastrointestinal endoscope is connected with the irrigation and aspiration common tube; a wireless or wired button, which replaces the original gastrointestinal endoscope suction button and is installed in the original location, is provided to control the turn-on and turn-off of the electronic choke device, and the wireless or wired button seals this location of the gastrointestinal endoscope and keeps the suction channel unobstructed; the startup and stop of the pump is controlled by a foot pedal.
Frech teaches wherein the terminal execution device is a gastrointestinal endoscope (surgical device (100) is a electrosurgical instrument that can be used for larynscopic procedures or any minimally invasive procedures like endoscopy, see Paragraph [0054]), and the suction port of the gastrointestinal endoscope is connected with the irrigation and aspiration common tube (fluid channel (120)); a wireless or wired button is provided to control the turn-on and turn-off of the electronic choke device (controls (150) is can be used to activate suction, see Paragraph [0066]), and the wireless or wired button seals this location of the gastrointestinal endoscope and keeps the suction channel unobstructed (controls (150)); the startup and stop of the pump is controlled by a foot pedal (device (100) can include a foot pedal to control the aspiration or irrigation, see Paragraph [0066]).
Xu and Frech are analogous art because both deal with irrigation aspiration devices used for medical procedures.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the terminal execution device of modified Xu and replaced it with the medical instrument of Frech. Frech teaches minimally invasive surgeries (like endoscopies) are increasing in prevalence due to the small incisions, which reduce adverse surgical complications and are generally preferred by patients (see Paragraph [0007]). Frech also teaches the foot pedal allows the control of the surgical tool without hands (see Paragraph [0066]).
13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 205411790 U) (as mapped in the translated copy) and Mallaby as applied to claim 11 above, and further in view of Nobis et al. (US 20190038816 A1), hereinafter referred to as “Nobis”.
Regarding claim 16, Xu as modified by Mallaby combine to teach all of the limitations as discussed above in claim 11. However, modified Xu do not explicitly teach wherein the terminal execution device is a surgical instrument, an electronic suction button that controls the turn-on and turn-off of the electronic choke device is installed on the surgical instrument, and an electronic irrigation button that controls the startup and stop of the pump is also installed on the surgical instrument.
Nobis teaches an irrigation and aspiration device (see Abstract) wherein a terminal execution device is a surgical instrument (100), an electronic suction button (suction actuator (207), see Figure 7) (actuator can be in many forms i.e. switch, knob, lever, etc.) that controls the turn-on and turn-off of the electronic choke device is installed on the surgical instrument (controls suction of the surgical device, see Paragraph [0046]), and an electronic irrigation button (irrigation actuator (197)) that controls the startup and stop of the pump is also installed on the surgical instrument (controls the irrigation of the surgical device, see Paragraph [0046]).
Xu and Nobis are analogous art because both deal with irrigation aspiration devices used for medical procedures.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the terminal execution device of modified Xu and replaced it with the surgical instrument of Nobis. Nobis teaches that the surgical device allows for application in surgical settings allowing for irrigation and suction through a single surgical tool to provide an easier experience for a surgeon, especially when the surgeon is attempting to transect or coagulate tissue (see Paragraph [0002]).
Allowable Subject Matter
14.	Claims 10 and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 would be allowable for reciting, inter alia, “a first selection rotary knob by which the turn-off of the electronic choke device is delayed” and “a second rotary knob for controlling the automatic irrigation time after the turn-off of the electronic choke device is delayed”.
Xu teaches all of the limitations as discussed above. However, Xu does not teach a first/second rotary knob to control the irrigation and aspiration of the system. Xu teaches a host computer that can be configured to adjust the automatic aspiration and irrigation.
Devices like Wright (US 2280992 A) teaches a nasal device (see Figure 1) that can aspirate fluids from the nasal cavity; comprising a knob (34) that is adjustable to change the pressure within the fluid circuit by closing adjustable valve (32) (see Col. 2 lines 39-75). However, Wright doesn’t teach that the knob can adjust the delayed closing of a valve to turn of the aspiration. Wright only discloses using the knob to instantly close the valve. Wright also does not disclose a second rotary knob for irrigation purposes. There is no prior art that reads on the combination of limitations. Therefore, the combination of claims would be considered allowable. Claim 13 would be allowable for depending from claim 10. 
Conclusion
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (5/27/2022)Examiner, Art Unit 3781
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        3 June 2022